DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/16/2022 has been entered.
The rejections under 35 U.S.C. 112(b) as presented in the Office Action mailed 12/22/2021 have been withdrawn based on the amendments filed 2/16/2021.

Election/Restrictions
This application is in condition for allowance except for the presence of Claims 4, 6-9, 12, and 15-17 directed to species non-elected without traverse (Claims 1 and 10 require the PSR layer being formed by applying a PSR ink to the printed circuit board and the plurality of LEDs are fixed to the printed circuit board via  reflow soldering process performed twice and the reflectance of the PSR layer results in at least 90% of a reflectance of the reflective sheet and less than the reflectance of the reflective sheet, which is directed to the embodiment of Species A), Claims 4 and 12 being drawn to Species B, Claims 6, 7, 15, and 16 being drawn to Species C, Claims 8, 9, and 17 being drawn to Species D) and the presence of Claims 18-20, drawn to a non-elected invention without traverse.  Accordingly, Claims 4, 6-9, 12, and 15-20 have been cancelled.


Reasons for Allowance
Claims 1, 5, 10, and 14 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, the prior art of record fails to disclose or fairly suggest a direct type backlight device comprising a lower chassis, a reflective sheet disposed on a bottom portion of the lower chassis, and a plurality of light emitting diode (LED) bars disposed on an upper surface of the reflective sheet, each LED bar of the plurality of LED bars comprises a bar-shaped printed circuit board disposed on the upper surface of the reflective sheet, a plurality of LEDs disposed on an upper surface of the printed circuit board, and a reflective member provided on the upper surface of the printed circuit board, the reflective member comprises a photo solder resist (PSR) layer having a high reflectance, the PSR layer being formed by applying a PSR ink to the printed circuit board, the plurality of LEDs are fixed to the printed circuit board, on which the PSR layer is-has been provided, via a reflow soldering process performed twice on the printed circuit board, including the PSR layer, and the plurality of LEDs, and a reflectance of the PSR layer reduces each time after the reflow soldering processing is performed on the PSR layer, and the PSR ink has a reflectance such that the a reflectance of the PSR layer, on which the reflow soldering processing has been performed twice, is at least 90% of a reflectance of the reflective sheet, and is less than the reflectance of the reflective sheet, as specifically called for in the claimed combinations.
The closest prior art, Park (KR 20120051855) does not disclose the photo solder resist (PSR) layer having a high reflectance, the plurality of LEDs are fixed to the printed circuit board, on which the PSR layer is-has been provided, via a reflow soldering process performed twice on the printed circuit board, including the PSR layer, and the plurality of LEDs, and a reflectance of the PSR layer reduces each time after the reflow soldering processing is performed on the PSR layer, and the PSR ink has a reflectance such that the a reflectance of the PSR layer, on which the reflow soldering processing has been performed twice, is at least 90% of a reflectance of the reflective sheet, and is less than the reflectance of the reflective sheet, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Park reference in the manner required by the claims.
While a direct type backlight device including a lower chassis, reflective sheet, plurality of LED bars each having a plurality of LEDs disposed on a PCB and a reflective member on an upper surface thereof, the LED bars disposed on the reflective sheet, and a reflective member being formed of a PSR layer is known in the art, the combination of the plurality of LEDs are fixed to the printed circuit board, on which the PSR layer is-has been provided, via a reflow soldering process performed twice on the printed circuit board, including the PSR layer, and the plurality of LEDs, and the PSR ink has a reflectance such that the a reflectance of the PSR layer, on which the reflow soldering processing has been performed twice, is at least 90% of a reflectance of the reflective sheet, and is less than the reflectance of the reflective sheet is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

With regards to Claim 10, the prior art of record fails to disclose or fairly suggest a display apparatus comprising a liquid crystal panel, a diffusion plate disposed under the liquid crystal panel, a plurality of light emitting diode (LED) bars disposed under the diffusion plate, a reflective sheet disposed under the plurality of LED bars, and a lower chassis disposed under the reflective sheet and configured to support the reflective sheet, each LED bar of the plurality of LED bars comprises a bar-shaped printed circuit board disposed over the reflective sheet; a plurality of LEDs disposed on an upper surface of the printed circuit board, and a reflective member provided on the upper surface of the printed circuit board, the reflective member comprises a photo solder resist (PSR) layer having a high reflectance, the PSR layer being formed by applying a PSR ink to the printed circuit board, the plurality of LEDs are fixed to the printed circuit board, on which the PSR layer has been provided, via a reflow soldering process performed twice on the printed circuit board, including the PSR layer, and the plurality of LEDs, and a reflectance of the PSR layer reduces each time after the reflow soldering processing is performed on the PSR layer, and the PSR ink has a reflectance such that the a reflectance of the PSR layer, on which the reflow soldering processing has been performed twice, is 90% or more of a reflectance of the reflective sheet, and is less than the reflectance of the reflective sheet, as specifically called for in the claimed combinations.
The closest prior art, Park (KR 20120051855) does not disclose the photo solder resist (PSR) layer having a high reflectance, the plurality of LEDs are fixed to the printed circuit board, on which the PSR layer has been provided, via a reflow soldering process performed twice on the printed circuit board, including the PSR layer, and the plurality of LEDs, and a reflectance of the PSR layer reduces each time after the reflow soldering processing is performed on the PSR layer, and the PSR ink has a reflectance such that the a reflectance of the PSR layer, on which the reflow soldering processing has been performed twice, is 90% or more of a reflectance of the reflective sheet, and is less than the reflectance of the reflective sheet, as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the Park reference in the manner required by the claims.
While a display apparatus including a liquid crystal panel, diffusion plate, a lower chassis, reflective sheet, plurality of LED bars each having a plurality of LEDs disposed on a PCB and a reflective member on an upper surface thereof, the LED bars disposed on the reflective sheet, and a reflective member being formed of a PSR layer is known in the art, the combination of the plurality of LEDs are fixed to the printed circuit board, on which the PSR layer is-has been provided, via a reflow soldering process performed twice on the printed circuit board, including the PSR layer, and the plurality of LEDs, and the PSR ink has a reflectance such that the a reflectance of the PSR layer, on which the reflow soldering processing has been performed twice, is at least 90% of a reflectance of the reflective sheet, and is less than the reflectance of the reflective sheet is not disclosed in the prior art of record as required by the claim and there is no motivation absent the applicant's own disclosure to modify the prior art of record in the manner required by the claims.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9 a.m. - 4
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875